Citation Nr: 1526513	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right medial ankle instability.

2.  Entitlement to an evaluation in excess of 20 percent for right medial ankle instability and arthritis.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1985 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In December 2014, VA received the Veteran's Application for Disability Compensation and Related Compensation Benefits requesting service connection for right ankle arthritis.  In March 2015, the Veteran was advised the issue of right ankle arthritis was currently under appeal.  As the Veteran submitted a November 2014 nexus opinion by Dr. Krebs indicating that the right ankle arthritis was most likely caused by or the result of prior ankle fracture with open reduction internal fixation, for convenience the Board has recharacterized the right ankle issue as noted above.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's Notice of Disagreement received in September 2011, he stated, "IF NEEDED I REQUEST A HEARING BEFORE A DECISION REVIEW OFFICER TO STATE MY CASE."  A June 2013 Report of General Information noted that in a telephone conversation with the Veteran, he stated that he did not wish to cancel his request for a Decision Review Officer hearing but wanted to wait until he had had the opportunity to discuss his issues on appeal with his orthopedic doctor.  In August 2013, a representative from the American Legion who was not the Veteran's representative at that time withdrew the request for a Decision Review Officer hearing.  As such, there is no indication that the Veteran has withdrawn this hearing request.
        
It is noted that there have been issues concerning representation in this case.  At the time the American Legion attempted to withdraw the hearing request, a power of attorney form revealed that an attorney represented the Veteran.  That attorney has since withdrawn or revoked his representation.  Communications have been received from the Disabled American Veterans, but no valid power of attorney to that organization exists.  Communications with the Veteran, including information needed to obtain representation have been provided.  He has not responded, and thus is deemed to currently be representing himself in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  A Decision Review Officer hearing should be scheduled for the Veteran in connection with his appeal.  If the Veteran desires to withdraw this hearing request, he should do so in writing at the RO.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






